DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 25 January 2021 is acknowledged.  The traversal is on the ground(s) that “The restriction is improper because the claimed Species are not distinct” (page 9).  This is not found persuasive.
MPEP 806.04(f) states, “Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.”
Species 1, drawn to the embodiment of Figure 2,
which alternately senses rows and columns of a touch area [e.g., see Fig. 4; Specification Page 5]; 
Species 2, drawn to the embodiment of Figure 3,
which alternately senses rows and columns of a touch area [e.g., see Fig. 4; Specification Page 6]; 
Species 3, drawn to the embodiment of Figure 7B,
which alternately senses even rows and odd rows of a touch area [e.g., see Fig. 7A; Specification Page 9]; 
Species 4, drawn to the embodiment of Figure 8B,
which alternately senses a 1st checkerboard pattern and a 2nd checkerboard pattern of a touch area [e.g., see Fig. 8A; Specification Page 10]; 
Species 5, drawn to the embodiment of Figure 9,
which alternately senses a 1st checkerboard pattern and a 2nd checkerboard pattern of a touch area [e.g., see Fig. 8A; Specification Page 11]; 
Species 6, drawn to the embodiment of Figure 9,
which alternately senses rows and columns of a touch area [e.g., see Fig. 4; Specification Page 12, Lines 2-3]; and
Species 7, drawn to the embodiment of Figure 9,
which alternately senses even rows and odd rows of a touch area [e.g., see Fig. 7A; Specification Page 12, Lines 2-3].
The species are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (mutually exclusive sense patterns, mutually exclusive touch periods, mutually exclusive touch evaluations, mutually exclusive responses to touch detections) for each identified species.
Withdrawn claims recite limitations disclosed for non-elected species but not the elected species, while elected claims recite limitations disclosed only for the elected species and not the non-elected species.
	In addition, the species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election with traverse of Invention II in the reply filed on 25 January 2021 is acknowledged.  The traversal is on the ground(s) that “the Restriction Requirement does not sufficiently explain the particular reasons for holding that the alleged different inventions are independent or distinct” (page 11).  This is not found persuasive.
“Invention I” and “Invention II” are related as product and process of use. 
The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
(1a) In the instant case, the process for using the product as claimed (in claims 1-8) can be practiced with another materially different product (than that of claims 9-14).
For example, the process as claimed (in claims 1-8) can be practiced with another materially different product (than that of claims 9-14) not including at least:
 “an evaluation circuit configured to: generate a first set of touch location results for a touch area based on first sense data representing first electrical signals measured from a first subset of a plurality of sensors of the touch area, and second sense data representing second electrical signals measured from a second subset of the plurality of sensors,” as claimed in independent claim 9 (lines 2-6); 
“wherein the second subset includes sensors excluded from the first subset,” as claimed in independent claim 9 (lines 6-7); 
“an evaluation circuit configured to:… generate a second set of touch location results for the touch area based on the second sense data and third sense data representing third electrical signals measured from the first subset acquired after acquiring of the first sense data,” as claimed in independent claim 9 (lines 2, 8-11); 
“a storage circuit configured to retain at least the second sense data,” as claimed in independent claim 9 (line 11); and
“wherein the evaluation circuit is configured to recall the second sense data from the storage circuit to generate the second set of touch locations,” as claimed in independent claim 9 (lines 11-13) of “Invention II.”
(1b) In the instant case, the process for using the product as claimed (in claims 1-8) can be practiced with another materially different product (than that of claims 15-20).
For example, the process as claimed (in claims 1-8) can be practiced with another materially different product (than that of claims 15-20) not including at least:
“a touch panel comprising a plurality of sensors,” as claimed in independent claim 15 (line 2); 
“an evaluation circuit configured to generate a first set of touch location results for a touch area based on first sense data representing first electrical signals measured from a first subset of the plurality of sensors of the touch area, and second sense data representing second electrical signals measured from a second subset of the plurality of sensors,” as claimed in independent claim 15 (lines 3-7); 
“wherein the second subset includes sensors excluded from the first subset,” as claimed in independent claim 15 (line 7); 
“an evaluation circuit configured to… generate a second set of touch location results for the touch area based on the second sense data and third sense data representing third electrical signals measured from the first subset acquired after acquiring of the first sense data,” as claimed in independent claim 15 (lines 3, 8-10);
“a storage circuit configured to retain at least the second sense data,” as claimed in independent claim 15 (line 11); and
“wherein the evaluation circuit is configured to recall the second sense data from the storage circuit to generate the second set of touch locations,” as claimed in independent claim 15 (lines 11-13) of “Invention II.”
(2) In the instant case, the product as claimed (in claims 9-20) can be used in a materially different process of using that product (than that of claims 1-8).
For example, the product as claimed (in claims 9-20) can be used in a materially different process of using that product (than that of claims 1-8) without at least:
“acquiring first sense data representing first electrical signals sensed from a first subset of a plurality of sensors of a touch surface,” as claimed in independent claim 1 (lines 2-3); and
“detecting a second set of one or more touches at the touch surface based on the second sense data and the third sense data,” as claimed in independent claim 1 (lines 10-11) of “Invention I.”
The requirement is still deemed proper and is therefore made FINAL.

The Applicant identifies claim 14 as encompassing elected Species 1. However, the Office respectfully disagrees. 
Claim 14 requires the subject matter: “each of the column sensors intersects each of the row sensors to form a plurality of intersections, wherein the plurality of intersections includes a 
The above subject matter is not present in elected Species 1 (i.e., the embodiment of Figure 2). Claim 14 instead encompasses non-elected Species 3 and 4.
Additionally, claim 17 recites identical subject matter. And the Applicant identified claim 17 as encompassing a non-elected species.  

Claims 1-8, 11, 12, 14, 17, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 January 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 10, 13, 15, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation “the second set of touch locations” (line 13).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “second set of touch locations.”
MPEP 2173.05(e) states, “A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to “said lever” or “the lever,” where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”

Claim 15 recites the limitation “the second set of touch locations” (line 14).  There is insufficient antecedent basis for this limitation in the claim.
second set of touch locations.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9, 10, 13, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zachut et al (US 2009/0273579 A1) in view of Hotelling et al (US 2006/0097991 A1).

Regarding claim 9, Zachut discloses a touch sensing device, comprising: 
an evaluation circuit [e.g., Fig. 1: 16, 20, 22, 24, 30] configured to: 
generate a first set of touch location results [e.g., Fig. 6: 620, 635] for a touch area [e.g., Figs. 5AB] based on 
first sense data [e.g., Fig. 6: 615] representing first electrical signals measured from a first subset [e.g., Figs. 5AB: 301] of a plurality of sensors of the touch area, and 
second sense data [e.g., Fig. 6: 630] representing second electrical signals measured from a second subset [e.g., Figs. 5AB: 302] of the plurality of sensors, 
wherein the second subset includes sensors excluded from the first subset, and 
generate a second set of touch location results [e.g., Fig. 6: 655] for the touch area based on the second sense data and third sense data [e.g., Fig. 6: 645] representing third electrical signals measured from the first subset acquired after acquiring of the first sense data [e.g., see Paragraphs 101-106].

Zachut does not appear to expressly disclose a storage circuit.
However, Hotelling discloses a storage circuit [e.g., Fig. 14: 264] configured to retain at least second sense data [e.g., Fig. 14: 262, 266], wherein an evaluation circuit [e.g., Fig. 14: 270, 272, HOST] is configured to recall the second sense data from the storage circuit to generate a second set of touch locations [e.g., see Paragraphs 94-97].

Zachut and Hotelling are analogous art, because they are from the shared inventive field of touch detection.
Hotelling’s storage circuit with Zachut’s touch sensing device, so as to prevent faulty touch results.

Regarding claim 10, Zachut discloses the evaluation circuit is configured to generate the first sense data by analyzing capacitance values for the first subset of the plurality of sensors, and to generate the second sense data by analyzing capacitance values for the second subset of the plurality of sensors [e.g., see Paragraphs 88-91, 122].

Regarding claim 13, Zachut discloses a touch panel [e.g., Figs. 5AB: 12] comprising the plurality of sensors arranged into 
sensor rows [e.g., Figs. 5AB: 301] and 
sensor columns [e.g., Figs. 5AB: 302], 
wherein the first subset of the plurality of sensors are arranged in the sensor rows and 
the second subset of the plurality of sensors are arranged in the sensor columns [e.g., see Paragraphs 101-106].

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claims 1 and 13.

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 13.

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to touch sensing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
12 February 2021